DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 20140124286 A1).
Regarding claim 1 Hayashi teaches a vehicle comprising (FIG. 1: 10): a vehicle body (FIG. 1: depicted); N (N is an integer equal to or larger than 2) wheels (FIG. 1 & 2: 12F, 12R, & 12L) including one or more turn wheels turnable to right and left relative to a forward movement direction of the vehicle (FIG. 1: 12F; paragraph 31), the N wheels including at least one front wheel (FIG. 1: 12F) and at least one rear wheel (FIG. 1: 12R); a lean angle sensor configured to measure a lean angle in a width direction of the vehicle body (FIG. 4: 25A); an operation input unit configured to be handled to input an operation amount indicative of a turning direction and a degree of turn (FIG. 1: 41a & 62); a turn wheel support unit that supports the one or more turn wheels (FIG. 1: 17, 41, & 65), and a controller (FIG. 4: 46; paragraph 66), wherein the turn wheel support unit comprises: a supporting member that rotatably supports the one or more turn wheels (FIG. 1: 17); a turning device that supports the supporting member turnably to right and left relative to the vehicle body (FIG. 1: 41); and a turning actuator configured to apply to the supporting member a turning torque for turning the supporting member (FIG. 1: 65; paragraph 70), and wherein a lean angle targeted by the vehicle body is referred to as a target lean angle (various naming conventions allowed); a difference between the target lean angle and the lean angle of the vehicle body is referred to as a lean angle difference (various naming conventions allowed); and a target torque of the turning actuator is referred to as a target turning torque (various naming conventions allowed), wherein the controller is configured to:-3-Application No. 17/263,193 determine the target lean angle by using one or more parameters including the operation amount (FIG. 4: path leading from 62, 42 by way of 66); determine a first type control value indicative of a first torque by using the lean angle difference (FIG. 4: lean angle difference is a function of 25a & 47, both of which feed into 42), the first torque causing the supporting member to turn in a direction opposite to a target direction that is a rotational direction to rotate the vehicle body in its width direction so that the lean angle approaches the target lean angle (paragraph 60), the target direction being either a right direction or a left direction (FIG. 3: depicted); determine the target turning torque by using one or more control values including the first type control value (FIG. 4: depicted going from 42 to 25); and control the turning actuator according to the target turning torque (FIG. 4: depicted). 
	Regarding claim 2 Hayashi teaches that a ratio of a magnitude of the first torque indicated by the first type control value to a magnitude of the lean angle difference is referred to as an angle difference-torque ratio (various naming conventions allowed), and wherein the controller is configured to determine the first type control value so that the angle difference-torque ratio changes according to a vehicle velocity (FIG. 5: vehicle speed sensor depicted modifying the link angular velocity target value).
	Regarding claim 3 Hayashi teaches the controller is configured to determine the first type control value so that the angle difference-torque ratio when a magnitude of the vehicle velocity is smaller than a first threshold value is larger than the angle difference-torque ratio when the magnitude of the vehicle velocity is larger than the first threshold value (FIG. 5: vehicle speed depicted feeding into values which increase link angular velocity target value). 
	Regarding claim 10 Hayashi teaches a lean actuator configured to apply to the vehicle body a lean torque for controlling the lean angle of the vehicle body (FIG. 2: 25).
Allowable Subject Matter
Claims 4-9 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 4 no prior art made of record teaches a vehicle comprising a second type control value indicative of a second torque which causes the supporting member to turn and determine the second type control value by using an angular velocity of the lean angle of the vehicle body. Regarding claim 7 no prior art made of record teaches a vehicle comprising a third torque indicated by a control value determined by an angular acceleration where the third torque controls the left-right rotation of a supporting member. Regarding claim 11 no prior art made of record teaches a vehicle comprising a lean device locking device which locks the lean device when the vehicle velocity is above a specified value. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach vehicles of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616